﻿Niger is
gratified by your election, Sir, to preside over this
session and through me assures you of its full support
as you carry out the important mission that has been
entrusted to you. We wish you every success.
I also wish to address to your predecessor, Mr.
Jan Kavan of the Czech Republic, my sincere
congratulations on the skill, dedication and foresight
with which he guided the work of the General
Assembly at its fifty-seventh session.
I should further like to reiterate Niger’s great
appreciation to Secretary-General Kofi Annan for the
wisdom and efficiency with which he has guided our
Organization in a particularly difficult international
context.
On 19 August, sadly, international terrorism
struck yet another symbol: United Nations headquarters
in Baghdad. The attack claimed many lives, including
that of the Special Representative of the Secretary-
General, Sergio Vieira de Mello. Niger reiterates its
unequivocal condemnation of that barbaric act and
reviles all terrorist acts committed anywhere in the
world.
The Government of Niger welcomes our
Organization’s determination to provide all necessary
assistance to the Iraqi people, despite all the
intimidation to which it has been subject. Such
determination, however, can achieve results only if the
United Nations is given a key role in managing the
process of rebuilding a free and democratic Iraq that is
the master of its own destiny.
The maintenance of international peace and
security must remain a priority objective of the United
Nations. In this respect, in addition to our ongoing war
against international terrorism, we must pursue our
efforts to free the world from the specter of weapons of
mass destruction and the proliferation of small arms
and light weapons. In that connection, the First
Biennial Meeting of States to Consider the
Implementation of the United Nations Programme of
Action to Prevent, Combat and Eradicate the Illicit
Trade in Small Arms and Light Weapons in All its
Aspects at the National, Regional and Global Levels
noted that, despite progress made since the adoption of
the Programme of Action, control of firearms and their
use remains limited. That is why Niger firmly supports
the elaboration of binding legal instruments on the
marking, tracking and sale of such weapons.
For Niger, the regional approach must be given
pride of place in the settlement of conflicts, since it is
2

increasingly recognized that most conflicts in Africa
have a subregional dimension. That is the case in
particular in West Africa, where stability in the Mano
River region is linked to the situation in Liberia. It is
also the case in Central Africa, where stability in the
Great Lakes region is linked to the situations in the
Democratic Republic of the Congo and in Burundi.
That is why the Government of Niger feels that the
strengthening of regional peacekeeping and security
capacities, the cornerstone of the collective security
system, must be based on enhanced cooperation
between the United Nations and regional and
subregional organizations.
With regard to the Jammu and Kashmir conflict,
Niger believes that, despite the recent incidents, the
improved relations between India and Pakistan, which
opened diplomatic relations in August, provide an
unprecedented opportunity that must be seized to
achieve a political settlement through the organization
of a referendum on the self-determination of the
Kashmiri people, in accordance with the relevant
resolutions of the Security Council.
In the Middle East, the vision of a sovereign and
viable Palestinian State, peacefully coexisting with
Israel, must become a reality. In this regard, it is more
urgent than ever before for the two parties to the
conflict to agree to a ceasefire, comprehensive
adherence to which would help relaunch the road map,
which is showing signs of withering. Moreover, the
eventful history of the Israeli-Palestinian peace
process — a history marked by recurrent setbacks and
dashed hope — requires us to acknowledge that only
the presence of an international interposition force can
guarantee an end to the bloody violence and create
conditions for the effective implementation of
agreements. Thus, Niger makes a heartfelt appeal to the
United Nations, the Security Council in particular, to
ensure that this question be reconsidered with all due
attention and in full responsibility in the interest of
world peace.
Niger is deeply dedicated to the noble ideals of
the Charter and therefore strives for regional and global
peace and is actively participating in efforts to achieve
general and complete disarmament. In that context, my
country has always subscribed to the standards of the
International Atomic Energy Agency (IAEA) in order
to achieve full transparency in the production, sale and
delivery of uranium. That position is reflected in our
decade-long cooperation with all actors in the uranium
sector. We allow for no ambiguity. Niger continues to
be ready, as it has always been, to submit to the
authority of the IAEA for any verification related to the
production and sale of its uranium.
I wish to recall that, in this sphere, my country, in
accordance with article III of the Treaty on the Non-
Proliferation of Nuclear Weapons, has accepted, in
agreement with the IAEA, the monitoring and
guarantee system which, when implemented in good
faith as it is in Niger, offers absolutely no opportunity
for the kind of clandestine transactions of which my
country was so unjustly accused.
The Development Goals defined in the historic
Millennium Declaration must remain an ongoing
concern of the international community and guide
global action aimed at the establishment of a stable and
just socio-economic order involving greater sharing
and solidarity. We cannot overemphasize the fact that
the achievement of these Goals requires reflection in
specific action of all commitments undertaken at the
major international conferences and summits.
What in fact have we been seeing? The
international scene continues to offer the paradoxical
and somewhat ignominious image of a world of
enormous wealth in which the overwhelming majority
of inhabitants still lives in total destitution. Despite the
commitments made and the consensus reached by
Governments of the entire world on this issue, we are
obliged to note that the terrible vise of poverty,
ignorance and disease has only been tightened around
the poor peoples of the third world in general and of
Africa in particular. When we know, for example, that,
six years after the World Food Summit, 815 million
people throughout the world continue to suffer from
hunger and 150 million children suffer from
malnutrition deficiencies, we can readily gauge the
feeble support of donors for anti-poverty strategies,
despite the lofty statements of intention that are
occasionally mouthed.
Today more than ever, the situation should pull at
the conscience of the international community and
inspire us to greater solidarity and determination to
fulfil our commitments. It is time to understand once
and for all that the reduction of poverty is more than a
moral imperative; it is in fact a secure investment in
the promotion of a world of peace, prosperity and
social progress.
3

It is encouraging to note that, in recent years,
Africa has been at the core of major international
conferences. From the Brussels Conference on the
Least Developed Countries to the Johannesburg
Summit, as well as the Monterrey International
Conference on Financing for Development, the World
Economic Forum, the Evian G-8 summit and the World
Trade Organization (WTO) Conference in Cancún, to
name but a few, Africa has been at the heart of the
debates.
It should be noted that, while these meetings had
the merit of having been convened, unfortunately they
did not respond to the urgent and enormous
expectations of the continent. In this regard, there is a
need to ensure consistency in global economic
governance through the strengthening of cooperation
among the international organizations and of the
compatibility of their decisions. It is only thus that the
excessive marginalization of Africa can be alleviated,
because this is the appropriate way to bring the
promises of increased official development assistance
to fruition. Similarly, it is important to increase the
flow of direct foreign investment into Africa.
Furthermore, given the limited results achieved
by current debt-alleviation programmes — the Heavily
Indebted Poor Countries Initiative in particular — we
must now recognize that the ultimate solution lies in
the outright cancellation of the debt, the servicing of
which is consuming the greater part of the budgets of
African countries and fuelling capital flight. There is
also a need for Africa’s trade partners fully to comply
with their commitments, in particular by improving the
access of African products to their markets and by
eliminating agricultural subsidies that create distortions
in world trade.
The failure of the WTO Conference in Cancún is
a good illustration of the obstinate reluctance of the
rich countries to take into account the legitimate
aspirations of the poor countries regarding the
establishment of just and equitable standards to govern
world trade. And yet, solving the critical problem of
agricultural subsidies and of access to markets would
have made it possible both to enhance the badly
tarnished credibility of the WTO and to provide a
measure of consistency to the declarations of intention
made by the countries of the North. Above all and
unquestionably, it would have contributed to raising
millions of people out of poverty. This lack of
agreement means that the cotton workers of West
Africa, among others, can no longer live from their
labour and may be excluded from international trade, to
the benefit of more competitive producers who are
being subsidized.
Cancún was a failed rendezvous of the Doha
Round. WTO will certainly have to adopt a new
approach and prioritize the settlement of agricultural
problems, which most agree are more important than
the interests of the multinationals.
The countries of Africa are fully aware of the
need to develop their relationship with their
development partners within the context of
interdependence, cooperation and mutual
responsibility. In that regard, they acknowledge the
importance of judicious national policies and good
governance, which they consider to be indispensable to
accelerated development and, above all, to achieving
the 7 per cent growth rate required to achieve the
Millennium Development Goals.
The New Partnership for Africa’s Development
(NEPAD) is inspired by this consensual approach,
based on a new relationship of cooperation between
Africa and the developed world. NEPAD, a symbol of
Africa’s resolve to take its own destiny in hand, is the
foundation on which the African Union will rely to
promote the growth and sustainable development of
African countries, individually and collectively.
While we call for a massive flow of investments
and the growth of official development assistance to
contribute to our development efforts, we, too, must
comply with our commitments in terms of mutual
responsibility. That is why my country, Niger, firmly
supports the implementation of the NEPAD Peer
Review Mechanism. The Mechanism will play a key
role in the continent’s prospects as an instrument for
building strong States dedicated to good governance
and sustainable development.
In drawing up through a participatory approach a
national strategy for poverty reduction, the
Government of Niger intends to become deeply
involved in the dynamic process of establishing strong,
stable and competitive economies in accordance with
the objectives of the NEPAD Programme of Action.
The strategy document serves simultaneously as a
reference framework for poverty reduction policies and
programmes and as an instrument to mobilize financial
resources. We are convinced that the implementation of
the poverty-reduction strategy will contribute to
4

improving the dialogue of policies, to further
strengthening donor coordination and intervention, and
to developing a multidimensional strategic partnership
to translate into action the deepest hopes of the people
of Niger.
From this rostrum, I solemnly reaffirm the deep
gratitude of the Government of Niger to those
international partners which, at the poverty-reduction
forum held last June in Niamey, proved their full
adherence to the strategy and their commitment to
supporting its implementation.
In recent years, the world has undergone rapid
and profound changes. These require us to adapt our
Organization’s functions to today’s reality in order to
better to take into account the new challenges and
legitimate aspirations of the peoples of the planet and
not the specific interests of a tiny group of countries,
no matter how powerful. That is why Niger firmly
supports the courageous reforms proposed by the
Secretary-General to strengthen and improve the
functioning of the Organization and to allow it
effectively to cope with the challenges of our times.
The long-awaited democratization of the Security
Council must be accompanied by a strengthening of the
role of the General Assembly, the highest
representative body, and of the Economic and Social
Council, the guarantor of the advent of a new economic
and social order.
The United Nations is at a decisive juncture and
must urgently regain the confidence of States and of
world public opinion, which has been sorely tested by
recent events. It is up to all of us to strive resolutely to
that end, because, as the Secretary-General has said,
we are the United Nations.






